DETAILED ACTION
Status of Application: Claims 1,2,4,5,8,9,10,12, 13, and 14 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1,2,4,5,8,9,10,12, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 12, and 13): (The claims have been amended to incorporate previously identified allowable subject matter.)
             The closest prior art of record “CDMA/Multimode VoLTE Device with Reduced Time to Camp by Vashi et al., US2016/0360456 (“Vashi”) in view of “Enhancing Data Performance In Multi-Subscriber Identity Module (Sim) Wireless Communication Devices” by Hu et al., US2018/0249349 (“Hu”). fails to anticipate or render obvious the concept of a dual sim apparatus where selection/mitigation among the two separate sims involves mitigation between a specific Dual Radi (DR) and Dual Sim Standy Mode (DSDS) when RF resource requests between the two sims have overlapping time periods, and said requests conform to an RRC protocol, especially when the selection of DSDS mode the baseband processor assigns the same RF resource to both SIMS.  While the Hu reference contains that last limitation and the Vashi reference deals with selection/mitigation of resources across two SIMs in the same SIM device those references do not anticipate nor render obvious in combination the specific DR and DSDS limitations, nor would it have been obvious to one of ordinary skill in the art to add those limitations in light of an additional reference or by any concept of official notice.
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642